34 N.J. 250 (1961)
168 A.2d 11
RICHARD WEEKS, PLAINTIFF-RESPONDENT,
v.
THE CITY OF NEWARK, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 10, 1961.
Decided February 20, 1961.
Mr. Thomas M. Kane argued the cause for the appellant (Mr. Vincent P. Torppey, attorney; Mr. Jacob M. Goldberg, of counsel).
Mr. Milton Yormark argued the cause for the respondent (Messrs. Zarin and Yormark, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.